Citation Nr: 1615728	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  13-10 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from February 1992 to June 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  This appeal was processed using the Veterans Benefits Management System (VBMS).  Records in the Virtual VA paperless claims processing system also have been reviewed and considered.  


FINDING OF FACT

The evidence is at least in relative equipoise as to whether the Veteran's right ear hearing loss was incurred during her active service.  


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In light of the favorable determination to grant service connection for right ear hearing loss, VA's duties to notify and assist are deemed fully satisfied, and there is no prejudice to the Veteran in proceeding to decide the issue.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  Sensorineural hearing loss (organic disease of the nervous system) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); however, in the instant case, the Veteran has been diagnosed with conductive right ear hearing loss.  Therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) do not apply to the Veteran's claim for service connection for right ear hearing loss.  

There are specific requirements regarding what constitutes a hearing loss disability under VA law.  The threshold for normal hearing is from 0 to 20 decibels.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  However, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz)is 40 decibels (dB) or greater; where the auditory thresholds for at least three of these frequencies are 26 dB or greater; or when the Maryland CNC speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

If defects, infirmities or disorders are not noted when a veteran is examined and accepted for service, the presumption of soundness may be rebutted by clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  On enlistment examination in October 1991, puretone thresholds for the Veteran's right ear, in decibels, at 500, 1000, 2000, 3000, and 4000 hertz Hz were 15, 15, 20, 30, and 20.  Thus, as the Veteran on the entrance examination did not meet the VA regulatory criteria for right ear hearing loss, she is entitled to the presumption of soundness.  The Board notes that pre-service audiometric findings in February 1990 show that the Veteran had right ear hearing loss under 38 C.F.R. § 3.385, as decibels, at 500, 1000, 2000, 3000, and 4000 Hz were 20, 30, 35, 45 and 40.  However, this evidence does not rise to the level of clear and unmistakable evidence that right ear hearing loss preexisted service for the following reasons.  The evidentiary standard is an onerous one, and the result must be undebatable.  While right ear hearing loss was shown in February 1990, it was not shown shortly thereafter on the October 1991 enlistment examination.  Furthermore, service treatment records on February 18, 1992, four days after the Veteran's entrance into service on February 14, 1992, show that she had a rupture of the tympanic membrane accompanied by conductive right ear hearing loss.  

Also, in statements accompanying the April 2013 Form 9 Appeal, both the Veteran and her husband indicated that the onset of her right ear hearing loss was due to an injury incurred in basic training, which continued to be aggravated throughout her active service.  The Board finds that the Veteran's statements are competent, credible, and probative of the presence of in-service noise exposure and diminished hearing during service, for reasons further addressed below.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his or her personal knowledge); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Thus the presumption of soundness has not been rebutted regarding the Veteran's right ear hearing loss.  

Considering the claim for service connection for right ear hearing loss, in light of the record and the governing legal authority, the Board finds that the evidence is at least in equipoise on the question of a nexus.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  First, the Veteran has right ear hearing loss as defined by 38 C.F.R. § 3.385.  See August 2011 VA audiological examination, which shows that the puretone threshold for the right ear at 4000 Hertz was 45 decibels.  Second, the Veteran contends that she had in-service noise exposure.  Her statements are competent and credible as her DD-214 shows that she was a unit supply specialist and as an April 1994 in-service audiogram documents that she was routinely exposed to hazardous noise.  Under 38 U.S.C.A. § 1154(a), due consideration shall be given to the places, types, and circumstances of the Veteran's service as shown by the Veteran's service record and all medical and lay evidence.  

Third, service treatment records on multiple occasions document right ear hearing loss as defined in 38 C.F.R. § 3.385.  In April 1994, puretone thresholds for the right ear, in decibels, at 500, 1000, 2000, 3000, and 4000 Hz were 25, 25, 30, 35, 35.  In April 1997, puretone thresholds for the right ear, in decibels, at 500, 1000, 2000, 3000, and 4000 Hz were 25, 25, 15, 40 and 40.  In May 1997, upon separation, puretone thresholds for the right ear, in decibels, at 500, 1000, 2000, 3000, and 4000 Hz were 25, 25, 15, 40 and 40.

In summary, the Board finds that the evidence establishes that the Veteran had multiple instances of right ear hearing loss during service and that there is therefore probative evidence with regard to a nexus under 38 C.F.R. § 3.303(a) between service and the current right ear hearing loss.  In reaching this decision, the Board recognizes that there is an unfavorable opinion of record.  On VA examination in August 2011, the examiner opined that the Veteran's right ear hearing loss was not at least as likely as not caused by or a result of an event in military service as there essentially was no decrease in hearing sensitivity between the February 1990 pre-service audiogram to the May 1997 separation audiogram.  The examiner concluded that the pre-existing hearing loss was not aggravated beyond normal progression in service.  Nevertheless, the evidence shows that the Veteran had normal right ear hearing on the enlistment examination, and thus the applicable standard is whether there is clear and unmistakable evidence that the right ear hearing loss disability existed prior to service and was not aggravated by service.  The determination of the existence of "clear and unmistakable evidence" is a legal question not a medical question.  As discussed above, the evidence does not rise to the level that the Veteran's right ear hearing loss clearly and unmistakably preexisted service.  As the August 2011 VA examiner's opinion was based on aggravation it is of no probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-301 (2008) ("The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.") quoting Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Accordingly, the Board finds that the evidence is at the very least equipoise on the question of a nexus between service and the current right ear hearing loss.  Resolving reasonable doubt in the Veteran's favor, the claim of service connection for right ear hearing loss is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for right ear hearing loss is granted.  




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


